Kobinson, J.
(dissenting.) In this ease our judges seem to break ■even. In the first decision three judges were against the bank and two in its favor. Now, on rehearing, one judge has changed his mind, three judges voting in favor of the bank and two against it. So, that makes an even break. However, the result is to reverse the judgment ■of the district court and the verdict of twelve jurors in favor of the defendant.
As stated in the original opinion, the promissory note in question was given without any consideration only a promise of some worthless stock, and the plaintiff is not a purchaser in good faith and for value. It took the note after it was dishonored by the nonpayment of $20 which was past due, and it took the note with a good bunch of similar *401notes and with knowledge of facts and circumstances sufficient to put it upon inquiry. Bankers are not justified in shutting their eyes and remaining wilfully ignorant when purchasing a note or taking it as collateral security. It is time to put a stop to the gross and prevalent abuse of the rules which gives protection to a real, honest, and prudent purchaser of negotiable paper. The rules should never protect a person taking paper without making any inquiry concerning the consideration, and with perfect indifference as to whether or not it was given for any consideration. The rules should no longer be extended to give encouragement to fraud and sharp practice. The judgment should be affirmed.
Grace, J. I concur in the dissent, but not in all the reasoning thereof.